Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 2/16/22, have been fully considered but they do not confer patentability on the instantly filed claims.  Applicants amendments overcome the previously relied upon prior art rejections to Kawakami et al. (US 2018/0182961) and Lee et al. (US 2009/0230852) for the reasons provided in Applicants response.  However, further search has led to a new prior art rejection which is described below.  The provisional double patenting rejection against instant claims 4 and 20 has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 2015/006374).  A machine translation of Kim et al. is included with this Office action.
Claim 1: Kim et al. teaches organic compounds and organic electroluminescent devices comprising the same.  The compounds taught by Kim et al. includes those which satisfy general formula 1 as shown on page 3 and more specifically includes compounds which adhere to general formula 1-f as taught on page 6.  Specific compounds which satisfy formula 1-f are taught on pages 20-23.  Most, if not all of the compounds taught on pages 20-23 anticipate all of the limitations of claim 1.  As one example, compound 1-f-1, as applied to Formula 1 of claim 1, has variables R1-R6 equal to hydrogen, variable a1 equal to 1, variable L1 equal to a p-phenylene group (which is a benzene group), variables a11 and a12 equal to zero, variables Ar1 and Ar2 equal to a C6 aryl group (phenyl), and variable Ar3 equal to a phenyl group, which is substituted with a carbazolyl group.  The compounds taught by Kim et al., which includes any one of the 
Claims 2-4: The organic amine compounds taught by Kim et al. are exemplified as hole-transport materials located in a hole transport layer of an organic electroluminescent device which satisfies claim 1, thereby satisfying claims 2-4.  While none of the working examples employ a compound which satisfies general formula 1-f, the employment of any one of the explicitly taught compounds in the manner exemplified is at once envisaged.
Claim 5: Claim 11 of Kim et al. as shown in the machine translation is drawn to an organic light-emitting device comprising a first and second electrode and an organic layer comprising an amine compound of claim 1 wherein the amine compound is employed as a host material in an emission layer.  The employment of any of the explicitly taught amine compounds as a host material is at once envisaged given the teachings of Kim et al., thereby satisfying claim 5.
Claim 6: The exemplified devices taught by Kim et al. includes HAT-CN as taught in paragraph 0303 as a hole injection layer.  HAT-CN is a well-known hole injecting material and has a deep LUMO below -3.5 eV which satisfies claim 6.  Claim 6 does not require that the hole-transport region comprise a mixture of at least two compounds, wherein at least one of the compounds is a p-dopant.  The limitation “p-dopant” on its face does not limit the hole transport region to embodiments where at least two different materials are present with one of the materials being present in a doping amount and being one which satisfies the LUMO energy level of claim 6.  Should Applicants argue that this is not the case, one having ordinary skill in the art would understand that light-emitting elements which comprise HAT-CN are known as p-dopants in hole transport regions where they are present in the same layer with a host hole transport material.
Claim 7: The exemplified devices taught by Kim et al. includes as an emissive dopant, compound D1, which is a pyrene-based compound satisfying claim 7.
Claims 9 and 19: The rejection of claim 1 is wholly incorporated in the rejection of claim 9.  The compounds taught by Kim et al. including compound 1-f-1 above, anticipate the limitations of claims 9 and 19, as described above.
1-R6 equal to hydrogen, variables a1, a11 and a12 equal to 1, variables L1, L11, and L12 equal to a p-phenylene group (which is a benzene group) satisfying claim 10 and is also a group satisfying formula 3-1 of claim 11 with variable d4 equal to 0, variables Ar1 and Ar2 equal to a C6 aryl group (phenyl), and variable Ar3 equal to a phenyl group, which is substituted with a dibenzofuranyl group.  
Claim 12: In compounds 1-f-1 and 1-f-10, variables a1, a11, and a12 are each independently equal to 0 or 1, thereby satisfying claim 12.
Claims 13-16 and 18: In compounds 1-f-1 and 1-f-10, variables Ar1 and Ar2 are equal to a phenyl group, which is a group satisfying claim 13 and a group satisfying formula 5-1 of claim 14 with variable e5 equal to zero, and formula 6-1 of claim 15, and the limitation that at least one of Ar1 and Ar2 is a phenyl group as required by claim 16, and the limitation that at least two of Ar1-Ar3 is a phenyl group as required by claim 18.  Variable Ar4 is not required to be present since any one of variables R1-R6 may be a group which does not include a group satisfying formula 2.  

Claims 1-4, 7, and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO 2019/088517, which has a filing date before Applicants US filing date but after Applicants foreign priority date).  Applicants may overcome this rejection by perfecting their foreign priority date.  This is achieved by including a certified English language translation of foreign priority document 10-2019-0031778.  Applicants information disclosure statement filed on 1/5/22 includes a machine translation of this document and this is relied upon in the rejection below.
Claims 1-4: Kim et al. teaches 2,3-substituted naphthylamine derivatives and their use in organic light emitting devices.  The compounds taught by Kim et al. adhere to chemical formula A as shown in paragraph 10 on page 2.  The compounds taught by Kim et al. are taught as being employed in an electron blocking layer, a hole transport layer, or a hole injection layer (paragraph 71 on page 11) and are exemplified as hole transport materials (example 1-17).  As one example compound 1 of Kim et al., as applied to Formula 1 of claim 1, has variables R1-R6 equal to hydrogen, variable a1 equal to 1, variables a1, a11, and a12 equal to zero, variable Ar1 equal to a C6 aryl group (phenyl), variable Ar2 equal to a 9,9-dimethylfluorenyl group, and 3 equal to a phenyl group.  A device prepared according to the device examples of Kim et al. which employs any one of the explicitly taught compounds, including compound 1, is at once envisaged, thereby anticipating claims 1-4.
Claim 7: The exemplified devices taught by Kim et al. includes as an emissive dopant, compound D1, which is a pyrene-based compound satisfying claim 7.
Claims 9, 19 and 20: The rejection of claim 1 is wholly incorporated in the rejection of claim 9.  The compounds taught by Kim et al. including compound 1 above, anticipate the limitations of claims 9 and 19, as described above.  Additionally, compound 1 of Kim et al. is the same compound as compound 19 of claim 20, thereby anticipating claim 20.
Claims 10 and 11: Claims 10 and 11 serve to further limit an optional embodiment of claim 9 as variables A2, A11, and A12 may be equal to zero, meaning that no L2, L11, and L12 groups need to be present.  For this reason, Kim et al. may properly be relied upon to reject claims 10 and 11.  
Claim 12: In compound 1, variables a1, a11, and a12 are each independently equal to 0, thereby anticipating claim 12.
Claims 13-16 and 18: In compound 1, variables Ar1 and Ar2 are equal to a phenyl group and a fluorenyl group, respectively, which are groups satisfying claim 13 and a group satisfying formulae 5-1 and 5-9 of claim 14, respectively, with variables e3 through e5 equal to zero and variable Y31 is equal to C(Me)2 and formulae 6-1 and 6-29 of claim 15, respectively, and the limitation that at least one of Ar1 and Ar2 is a phenyl group as required by claim 16, and the limitation that at least two of Ar1-Ar3 is a phenyl group as required by claim 18 (as variable Ar3 is equal to phenyl) .  Variable Ar4 is not required to be present since any one of variables R1-R6 may be a group which does not include a group satisfying formula 2.  
Claim 17: In compound 1, variable Ar3 is a phenyl group, thereby anticipating claim 17.

Claims 1-4, 7, 9-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada (US 2016/0372665, cited on Applicants information disclosure statement, filed on 1/5/22).
Claims 1-4 and 7: Takada teaches compounds which are employed in organic electroluminescent devices.  Explicitly taught compounds include compounds 1-35.  The compounds taught by Takada are employed in a hole transport layer of an organic 1, R2, R4-R6 equal to hydrogen, variable R3 equal to phenyl, variable a1 equal to 1, variable L1 equal to p-phenylene, variables a11 and a12 equal to zero, variable Ar1 equal to dibenzofuranyl, and variable Ar2 equal to phenanthrenyl.
Claim 9: The rejection of claim 1 as it pertains to compound 20 is wholly incorporated in the rejection of claim 9.  Compound 20 of Takada anticipates formula 1 of claim 9 as described above.
Claims 10 and 11: Claims 10 and 11 serve to further limit an optional embodiment of claim 9 as variables A2, A11, and A12 may be equal to zero, meaning that no L2, L11, and L12 groups need to be present.  For this reason, Takada may properly be relied upon to reject claims 10 and 11.  
Claim 12: In compound 20, variables a1 is equal to 1 and variables a11 and a12 are equal to 0, thereby anticipating claim 12.
Claims 13-15: In compound 20 of Takada, variables Ar1 and Ar2 are equal to a dibenzofuranyl group and a phenanthrenyl group, respectively, which are groups satisfying claim 13 and a group satisfying formulae 5-8 and 5-4 of claim 14, respectively, with variables e3 through e5 equal to zero and variable Y31 is equal to O and formulae 6-36 and 6-24 of claim 15, respectively.  Variable Ar4 is not required to be present since any one of variables R1-R6 may be a group which does not include a group satisfying formula 2.  
Claim 17: In compound 20 of Takada, variable Ar3 is a phenyl group, thereby anticipating claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2015/006374) in view of Kawakami et al. (US 2018/0182961), as applied to claim 1 above.
While Kim et al. does not explicitly teach that two or three emission units may be included in the organic electroluminescent devices taught therein, one having ordinary skill in the art would have found it obvious to have prepared a device comprising two or three emission units given the teachings of Kawakami et al.  Kim et al. and Kawakami et al. are combinable as they are both concerned with preparing organic electroluminescent devices.  Kawakami et al. teaches devices which comprise two or more emitting units which are separated by a charge-generation layer.  One having ordinary skill in the art understands that preparing stacked light-emitting units allows for the generation of tunable white light emitting pixels and in an organic electroluminescent device array, which is a desirable attribute in OLED devices.  For this reason, it would have been obvious to one having ordinary skill in the art to prepare a stacked OLED device comprising two or more light-emitting units to achieve tunable white light emitting devices.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2016/0372665) in view of Kawakami et al. (US 2018/0182961), as applied to claim 1 above.
While Kim et al. does not explicitly teach that two or three emission units may be included in the organic electroluminescent devices taught therein, one having ordinary skill in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766